Citation Nr: 0531837	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  03-33 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a neck disorder.

3.  Entitlement to service connection for a left shoulder 
disorder.

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from December 1984 to March 
1998.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from RO decisions in November 2001, October 2002 and 
June 2003.  

In November 2001 the RO issued a decision that denied service 
connection for degenerative joint disease of lower lumbar 
spine.  The veteran filed a notice of disagreement (NOD) with 
this decision in January 2002.

The RO had previously denied the veteran's claim for service 
connection for a low back disorder as not well grounded in an 
October 1998 RO decision.  This prior decision, however, is 
not considered final due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). Specifically, the VCAA eliminated the 
concept of a well grounded claim.  The legislation also 
provided an exception to the finality rule for claims denied 
as not well grounded that became "final during the period 
beginning on July 14, 1999, and ending on the date of the 
enactment of this Act [Nov. 9, 2000]." 

In October 2002 the RO issued a decision that, in pertinent 
part, denied the veteran's claims for service connection for 
a neck disorder, left shoulder disorder and PTSD.  It also 
confirmed and continued the RO's prior denial of service 
connection for degenerative joint disease of the lumbar 
spine.  Later that same month, the veteran filed a timely NOD 
addressing these issues.

During the course of this appeal, the veteran filed a claim 
seeking service connection for an anxiety disorder.  In June 
2003, the RO issued a rating decision which, in part, denied 
service connection for an anxiety disorder.  The veteran 
filed a timely NOD addressing this issue in July 2003.

In September 2003, the RO issued a statement of case 
addressing the issues of service connection for a neck 
disorder, left shoulder disorder, degenerative joint disease 
of the lumbar spine, PTSD and anxiety disorder.  In October 
2003, the veteran filed a timely appeal of these issues.  

The issues of service connection for a neck disorder, left 
shoulder disorder, and low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The veteran has received diagnoses of PTSD.

2.  The veteran did not engage in combat.

3.  There is no corroboration or verification of the 
occurrences of the veteran's claimed stressors.

4.  A chronic acquired psychiatric disorder, including major 
depression, anxiety and psychosis, was not present during 
service or for several years thereafter.




CONCLUSIONS OF LAW

1.  The criteria to establish service connection for PTSD are 
not met.  38 U.S.C.A. §§ 1110, 1154(b), 5102, 5103, 5103A, 
and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f) (2004).

2.  An acquired psychiatric disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence 
submitted by the veteran or on his behalf over the years.  
Rather, the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, with respect to 
the issues on appeal.  

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection for certain chronic diseases, including 
psychosis, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Personality disorders are not diseases or injuries within the 
meaning of the applicable legislation on VA compensation 
benefits, and service connection is prohibited for 
personality disorders.  38 C.F.R. §§ 3.303(c), 4.9, 4.127; 
Beno v. Principi, 3 Vet. App. 439 (1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

Historically, the veteran served on active duty in the Marine 
Corps from December 1984 to March 1998.  His pre-enlistment 
examination, performed in May 1984, noted essentially normal 
findings throughout.  A treatment report, dated in December 
1984, noted the veteran's complaints of dizzy spills after 
thrashing and running.  The report concluded with an 
assessment of nonacclimation, and returned the veteran to 
full duty.  Subsequent service medical treatment records are 
completely silent as to any complaints or diagnoses of any 
psychiatric disorders, including PTSD.  Inservice physical 
examinations, performed in September 1988, August 1995, and 
August 1997, all noted that his psychiatric status was 
normal.  Medical histories, completed pursuant to these 
inservice examinations, also show the veteran denied any 
history of depression, excessive worry or nervous trouble of 
any sort.  

A.  Post-Traumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

Initially, the Board acknowledges that the veteran has 
received medical diagnoses of PTSD.  The veteran has not 
alleged, nor is it shown that he engaged in combat, and 
therefore, the issue to be determined is whether the evidence 
of record verifies the veteran's claimed in-service 
stressors.  See Sizemore v. Principi, 18 Vet. App. 264, 275 
(2004) (whether an in-service stressor has been verified is a 
matter of determination by the Board and is not a medical 
matter).

The stressors reported by the veteran are alleged to have 
occurred during his basic training, from December 1984 
through February 1985, at Camp Pendleton, California.  
Specifically, he alleges that he was subjected to physical 
abuse and hazing.  In a statement, dated August 9, 2002, he 
reported having been "locked in a small dark closet for an 
undisclosed period of time" by a drill sergeant as 
punishment and to serve as an example of possible punishment 
for other recruits.  He indicated that his drill instructor 
cursed at him, and once pushed him down a mountain while he 
was wearing full field gear.  The veteran also reported 
having to crawl across a field while tracer rounds flew over 
head and artificial grenades exploded at his sides.  He also 
reported that he was required to learn how to swim, or he 
would not graduate.  Finally, he indicated that his drill 
instructor would torment him by hiding his weapon, and that a 
"pugil stick was used in basic training to enforce 
discipline."  

A medical treatment report, dated in April 2003, noted the 
veteran's inservice history of having been locked in a closet 
by his drill instructor during basic training, and having 
been pushed into the deep end of a pool in full gear when he 
could not swim.  

In May 2004, a hearing was conducted before an RO Hearing 
Officer.  At the hearing, the veteran testified that he was 
locked in a mop bucket closet by a drill sergeant.  He also 
reported that a fellow recruit attempted suicide during his 
basic training by slitting his wrists.  He also testified 
that he was pushed into eight feet of water despite not being 
able to swim well.

In January 2005, the veteran, through his representative, 
submitted a statement indicating that the person who 
attempted suicide, did so on December 3, 1984.  In response 
to this information, the RO, with assistance from the Marine 
Corps Historical Center, obtained the Command Chronology 
report for the Marine Corps Recruit Depot, San Diego, 
California, for the period covering June 1984 through 
December 1984.  No reference to this attempted suicide was 
contained within these records.  

In considering whether there is credible supporting evidence 
that the claimed in-service stressor occurred, the Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence.  "Just because a physician 
or other health professional accepted appellant's description 
of his [wartime] experiences as credible and diagnosed 
appellant as suffering from PTSD does not mean the [Board is] 
required to grant service connection for PTSD."  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  See Swann v. Brown, 5 Vet. 
App. 229, 233 (1993) and Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991).

"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau v. 
Brown, 9 Vet. App. 389 (1996).  However, the regulatory 
requirement for "credible supporting evidence" means that 
"the appellant's testimony, by itself, cannot, as a matter 
of law, establish the occurrence of a non-combat stressor."  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).

As indicated above, the RO was unable to verify the veteran's 
report of an attempted suicide of a fellow soldier during his 
basic training period.  There is also no evidence available 
to corroborate the veteran's other in-service stressors.  In 
this regard, it is observed the stressor was characterized as 
an "attack" in a November 2004 treatment summary letter.  
The treatment summary letter, however, fails to identify the 
specific "attack" to which it is referring.  (Indeed, the 
veteran's described stressors appear to be more of an account 
of his rigorous and disciplined Marine Corps training.)  In 
any event, there is no evidence available to corroborate any 
of the incidents alleged by the veteran, i.e. being locked in 
a closet, being pushed down a mountain, and thrown into the 
deep end of a swimming pool without any prior training as to 
how to swim.  Absent credible evidence that the claimed 
inservice stressor occurred, service connection for PTSD can 
not be established.  

In summary, the Board concludes there is no independent 
verification of any in-service stressors.  Therefore, the 
Board finds that the preponderance of the evidence is against 
the claim of service connection for PTSD, and it must be 
denied.  

II.  Acquired Psychiatric Disorder

The veteran filed his claim seeking service connection for an 
acquired psychiatric disorder, other than PTSD, in May 2003.  
As previously mentioned, the veteran's service medical 
records reflect no complaints or findings regarding any 
psychiatric disorder.  In support of his claim, VA and 
private medical treatment records were obtained, dating from 
2001 through 2004.  A review of these records revealed 
treatment for a variety of psychiatric conditions, including 
major depression, anxiety, and psychosis, beginning in 
January 2002, several years after the veteran's discharge 
from service.  

On this record, the Board concludes a chronic acquired 
psychiatric disorder was not found during service, and there 
is no evidence of a psychosis within the first year after 
active duty as required for presumptive service connection.  
With the first reported post-service medical treatment for a 
psychiatric disorder not until January 2002, over three and 
one-half years after the veteran's discharge from service, 
there is no basis upon which to establish service connection 
for the claimed disability.  

In this regard, the Board notes that a treatment report, 
dated in May 2003, suggested that the veteran's anxiety 
disorder "seem[ed]" to have its onset during his active 
duty service.  There is no indication, however, that the 
veteran's service medical records were considered by the 
examiner in making this comment, as it fails to acknowledge 
the lack of any treatment for any psychiatric disorder for 
the entire thirteen years of the veteran's military service, 
as well as the for nearly four years thereafter.  As such, it 
has no probative value.  

The weight of the credible evidence demonstrates that a 
chronic acquired psychiatric disorder began years after the 
veteran's active duty and therefore, the evidence is against 
the claim for service connection for an acquired psychiatric 
disorder, other than PTSD.  Accordingly, this aspect of the 
appeal is denied.  

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits, and must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 18 Vet. App. at 120-121. 

The RO's June 2001, September 2001, January 2002, August 
2002, and May 2003 letters, the RO's October 1998, November 
2001, October 2002, and June 2003 decisions, the September 
2003 statement of the case (SOC), and the June 2004 and 
September 2004, and June 2005 supplemental SOCs, advised the 
veteran what information and evidence was needed to 
substantiate his claims herein and what information and 
evidence had to be submitted by him, namely, any additional 
evidence and argument concerning the claimed condition and 
enough information for the RO to request records from the 
sources identified by the veteran.  The documents also 
advised him what information and evidence would be obtained 
by VA, namely, records like medical records, employment 
records, and records from other Federal agencies.  Finally, 
after receiving the combination of all of these statements 
and letters,  the veteran may be understood as informed to 
submit any pertinent evidence in his possession.  Thus, the 
Board finds that the content requirements of the notice VA is 
to provide under the VCAA have been met.   

Further, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although complete VCAA notice may not have been provided to 
the veteran prior the initial adjudications herein, he has 
not been prejudiced thereby.  The content of the notice 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  Also, the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claim, to respond to VA notices, and otherwise 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  Thus, the Board considers 
any defect in the timing of the notice provided to the 
veteran to be harmless.  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Moreover, the veteran is not in 
need of an additional VA examination, as the Board's decision 
herein accepts his current psychiatric diagnoses.  Finally, 
additional efforts to verify his claimed inservice stressors 
would be futile given the nature of his allegations.  Thus, 
the Board considers the VA's duty to assist is satisfied.   

In the circumstances of this case, additional efforts to 
assist or notify him in accordance with the VCAA would serve 
no useful purpose.  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case as it pertains 
to the claim herein adjudicated.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claim.  






ORDER

Service connection for PTSD is denied.

Service connection for an acquired psychiatric disorder, 
other than PTSD is denied.


REMAND

The veteran is claiming service connection for a neck 
disorder, left shoulder disorder, and low back disorder.  He 
attributes each of these conditions to injuries incurred 
during his active duty service.  Specifically, he alleges 
that he injured his left shoulder and neck in a motor vehicle 
accident in March 1992.  He also reported inservice treatment 
for low back strain in January 1994.  

Based upon its review of the veteran's claims folder, the 
Board finds there is a further duty to assist the veteran 
with his claims herein.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  

As for his back disorder, the Board finds there is some 
confusion as to the appropriate diagnosis of a current back 
disability.  The August 1998 VA examination for joints 
concluded with a diagnosis of degenerative joint disease of 
the lumbar spine.  It does not appear, however, that an X-ray 
examination of the lumbar spine was performed pursuant to 
this examination.  An X-ray examination of the lumbar spine, 
performed in May 2001, revealed an impression of a normal 
lumbar spine.  An August 2002 VA examination report revealed 
an impression that there was no evidence of degenerative 
joint disease of the lumbar spine.  In a November 2004 
written statement, however, the veteran's VA treating 
physician indicated that the veteran was currently being 
treated for low back pain (degenerative joint disease of the 
spine).  Under the circumstances of this case, a VA 
examination is necessary in order to determine the 
appropriate diagnosis of a current low back disability and 
the etiology of any current disability found.  

As for his left shoulder disorder, service medical records 
show that the veteran voiced complaints of left shoulder pain 
following a motor vehicle accident in March 1992.  However, 
subsequent inservice treatment reports are silent as to any 
ongoing treatment for this condition.  Post service VA 
treatment records, beginning in October 2001, provide a 
diagnosis of left shoulder tendonitis.  Under the 
circumstances of this case, a VA examination, based upon a 
complete review of the veteran's claims folders, is necessary 
in order to determine the etiology of the veteran's current 
left shoulder disorder.  

Regarding a neck disorder, the service medical records show 
that the veteran injured his neck in a motor vehicle accident 
in March 1992.  The diagnosis was neck strain.  In November 
2004, the veteran's VA treating physician indicated that he 
was currently treating the veteran for neck pain.  Under the 
circumstances of this case, a VA examination, based upon a 
complete review of the veteran's claims folders, is necessary 
in order to determine the etiology of any neck disorder.  

In view of the foregoing, the case is remanded for the 
following action:  

1.  The RO should have the veteran 
identify all VA and non-VA medical 
providers who have treated him for neck, 
left shoulder and low back disorders 
since his discharge from service in March 
1998.  The RO should then obtain copies 
of the related medical records.  
Regardless of his response, the RO should 
seek to obtain all available treatment 
reports related to the veteran from the 
VA medical center in New Orleans since 
May 2004.

2.  Thereafter, the RO should have the 
veteran undergo the appropriate VA 
examination(s) to determine the current 
existence and etiology of any current 
neck, left shoulder and low back 
disorders.  After a thorough review of the 
veteran's claims file, including his 
inservice and post service medical 
records, the examining physician should 
express an opinion as to whether it is at 
least as likely as not that any current 
neck, left shoulder and low back disorders 
are related to service.  The examiner 
should provide a complete rationale for 
all conclusions reached and opinions 
expressed.  

3.  Thereafter, the RO should review the 
veteran's claims for service connection 
for a neck disorder, left shoulder 
disorder, and low back disorder.  If any 
claim remains denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


